                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00234-RJC-DSC


 BOHLER ENGINEERING NC PLLC,                   )
                                               )
                   Plaintiff,                  )
                                               )
 v.                                            )                   ORDER
                                               )
 NORTH 44 PROPERTY                             )
 MANAGEMENT INC.,                              )
                                               )
                  Defendant.                   )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Robert J. Slobig]” (document #5) filed June 16, 2020. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.                     Signed: June 17, 2020




       Case 3:20-cv-00234-RJC-DSC Document 8 Filed 06/17/20 Page 1 of 1
